                                                                                                        Case 4:18-cv-07152-JST Document 125 Filed 12/02/19 Page 1 of 2



                                                                                                    1   Jeffrey J. Toney (admitted pro hac vice)
                                                                                                        jtoney@kasowitz.com
                                                                                                    2   Ralph E. Gaskins (admitted pro hac vice)
                                                                                                        rgaskins@kasowitz.com
                                                                                                    3   Jackie L. Toney (admitted pro hac vice)
                                                                                                        jatoney@kasowitz.com
                                                                                                    4   Paul G. Williams (admitted pro hac vice)
                                                                                                        pwilliams@kasowitz.com
                                                                                                    5   Hala S. Mourad (admitted pro hac vice)
                                                                                                        hmourad@kasowitz.com
                                                                                                    6   KASOWITZ BENSON TORRES LLP
                                                                                                        1349 West Peachtree Street NW, Suite 1500
                                                                                                    7   Atlanta, Ga 30309
                                                                                                        Telephone: (404) 260-6080
                                                                                                    8   Facsimile: (404) 260-6081

                                                                                                    9   Lyn R. Agre (SBN 178218)
                                                                                                        lagre@kasowitz.com
                                                                                                   10   Margaret A. Ziemianek (SBN 233418)
                                                                                                        mziemianek@kasowitz.com
                                                                                                   11   KASOWITZ BENSON TORRES LLP
KASOWITZ BENSON TORRES LLP




                                                                                                        101 California Street, Suite 2300
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   San Francisco, California 94111
                             101 CALIFORNIA STREET, SUITE 2300




                                                                                                        Telephone: (415) 421-6140
                                                                                                   13   Facsimile: (415) 398-5030

                                                                                                   14   Attorneys for Plaintiff RideApp, Inc.
                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                   15
                                                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                                                   16

                                                                                                   17   RIDEAPP, INC.,                               Case No. 4:18-CV-07152-JST
                                                                                                   18                   Plaintiff,                   PLAINTIFF RIDEAPP, INC.’S
                                                                                                        v.                                           NOTICE OF APPEAL
                                                                                                   19

                                                                                                   20   LYFT, INC.
                                                                                                                        Defendant.
                                                                                                   21

                                                                                                   22

                                                                                                   23

                                                                                                   24

                                                                                                   25

                                                                                                   26

                                                                                                   27

                                                                                                   28
                                                                                                                             PLAINTIFF RIDEAPP, INC.'S NOTICE OF APPEAL
                                                                                                                                      Case No. 4:18-CV-07152-JST
                                                                                                        Case 4:18-cv-07152-JST Document 125 Filed 12/02/19 Page 2 of 2



                                                                                                    1      Pursuant to 28 U.S.C. § 1295 and Fed. R. App. R. 3 and 4, Plaintiff RideApp, Inc.

                                                                                                    2   (“RideApp”) hereby respectfully appeals to the United States Court of Appeals for the Federal

                                                                                                    3   Circuit from the District Court’s entry of Final Judgment in the above-captioned case, dated

                                                                                                    4   October 31, 2019 (Dkt. No. 121), as well as form all underlying and related Orders, Opinions,

                                                                                                    5   Decisions, and Rulings, including but not limited to:

                                                                                                    6       October 31, 2019 Joint Stipulated Final Judgment (Dkt. No. 121);
                                                                                                    7       October 10, 2019 Claim Construction Order (Dkt. No. 117);
                                                                                                    8       August 15, 2019 Order Denying in Part and Deferring Ruling in Part on Motion to Dismiss
                                                                                                             (Dkt. No. 97);
                                                                                                    9
                                                                                                            May 14, 2019 Order Granting in Part Motion for Leave to File Second Amended
                                                                                                   10
                                                                                                             Complaint; Terminating as Moot Motion for Judgment on the Pleadings; and Amending
                                                                                                   11        Deadline to Amend the Pleadings (Dkt. No. 84).
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 2300




                                                                                                   13   Dated: December 2, 2019                      /s/ Jeffrey J. Toney
                                                                                                                                                     Jeffrey J. Toney (pro hac vice)
                                                                                                   14                                                Ralph E. Gaskins (pro hac vice)
                                                                                                                                                     Jackie L. Toney (pro hac vice)
                                                                                                   15                                                Paul G. Williams (pro hac vice)
                                                                                                                                                     Hala S. Mourad (pro hac vice)
                                                                                                   16                                                KASOWITZ BENSON TORRES LLP
                                                                                                                                                     1349 West Peachtree Street, N.W., Suite 1500
                                                                                                   17                                                Atlanta, Georgia 30309
                                                                                                                                                     Telephone: (404) 260-6080
                                                                                                   18                                                Facsimile: (404) 260-6081
                                                                                                                                                     jtoney@kasowitz.com
                                                                                                   19                                                rgaskins@kasowitz.com
                                                                                                                                                     jatoney@kasowitz.com
                                                                                                   20                                                pwilliams@kasowitz.com
                                                                                                                                                     hmourad@kasowitz.com
                                                                                                   21
                                                                                                                                                     Lyn R. Agre (SBN 178218)
                                                                                                   22                                                Margaret A. Ziemianek (SBN 233418)
                                                                                                                                                     KASOWITZ BENSON TORRES LLP
                                                                                                   23                                                101 California Street, Suite 2300
                                                                                                                                                     San Francisco, California 94111
                                                                                                   24                                                Telephone: (415) 421-6140
                                                                                                                                                     Facsimile: (415) 398-5030
                                                                                                   25                                                lagre@kasowitz.com
                                                                                                                                                     mziemianek@kasowitz.com
                                                                                                   26
                                                                                                                                                     Attorneys for Plaintiff RideApp, Inc.
                                                                                                   27
                                                                                                                                                 –2–
                                                                                                   28                       PLAINTIFF RIDEAPP, INC.'S NOTICE OF APPEAL
                                                                                                                                     Case No. 4:18-CV-07152-JST
